--------------------------------------------------------------------------------

EXHIBIT 10.57


September 10, 2007


EMPLOYMENT AGREEMENT

BETWEEN:



 
GRAN TIERRA ENERGY INC., a Company governed by the laws of the Province of
Alberta



(the "Company")


-and-


 
James Rozon, an individual ordinarily resident in the City of Calgary in the
Province of Alberta



(the "Employee")


(collectively referred to as the "Parties")
 
ARTICLE 1
DUTIES AND RESPONSIBILITIES


1.1  
Position



The Company confirms the appointment of the Employee to the position of
Corporate Controller.  The Employee will undertake those duties and
responsibilities set out in Schedule "A" to this Agreement as well as those
duties reasonably assigned to the Employee by management of the Company
("Management"). The Employee will report to the Chief Financial Officer. The
parties agree that the relationship between the Company and the Employee created
by this Agreement is that of employer and employee.


1.2  
Other Engagements



The Employee shall not engage in any other business, profession or occupation
which would conflict with the performance of his duties and responsibilities
under this Agreement, either directly or indirectly, including accepting
appointments to the boards of other companies without the prior written consent
of Management.


1.3  
Travel



The Employee shall be employed at the Company's location in Calgary, Alberta.
The Employee shall be available for such business related travel as may be
required for the purposes of carrying out the Employee's duties and
responsibilities. The Employee shall be entitled to business class tickets for
travel that exceeds six hours. The Employee will be entitled to choose suitable
accommodations when travelling on Company business.


 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 2
TERM OF EMPLOYMENT


This Agreement will commence as of the date hereof and will continue for an
unspecified term, subject to Article 9.


ARTICLE 3
BASE SALARY


The Employee will be paid an annual salary in the amount of $165,000, subject to
applicable statutory deductions (the "Base Salary"). The Employee's Base Salary
will be payable in accordance with Company practices and procedures as they may
exist from time to time.  Base Salary will be reviewed and may be increased on
an annual basis by Management.


ARTICLE 4
BONUS


4.1 
Bonus Eligibility



The Employee shall be eligible to receive an annual bonus payment in addition to
Base Salary and other compensation for each year of the Employee's employment
after 2007 (the "Bonus") as determined by Management from time to time.


4.2 
Bonus Payment



The Bonus, if any, shall be payable within sixty (60) days of the end of the
fiscal year, and will be based upon the Employee's performance during the
preceding year.


ARTICLE 5
BENEFITS


The Employee shall be entitled to participate in and to receive all rights and
benefits under any life insurance, disability, medical, dental, health and
accident plans maintained by the Company for its employees. The Company will
continue to pay the Employee's Base Salary in the event the Employee becomes
disabled until such time as the Employee begins to receive long-term disability
insurance benefits.


ARTICLE 6
VACATION


The Employee will be entitled to five weeks vacation per year. Payment of all
vacation pay will be at Base Salary. The Employee will arrange vacation time to
suit the essential business needs of the Company. Unused vacation entitlement
will be carried over into the following calendar year to a maximum entitlement
of eight weeks in any one year. On leaving the employment of the Company for
whatever reason, the Company will compensate the Employee for any accrued but
unused vacation entitlement based upon the Employee's then current Base Salary.


 
2

--------------------------------------------------------------------------------

 
 
ARTICLE 7
STOCK OPTIONS


The Company will provide the Employee with the right to participate in stock
option plans and/or incentive award plans approved by the board of directors of
the Company.


ARTICLE 8
PERQUISITES AND EXPENSES


The Company recognizes that the Employee will incur expenses in the performance
of the Employee's duties. The Company shall reimburse the Employee for any
reasonable out of pocket expenses incurred in the course of employment.


ARTICLE 9
TERMINATION OF EMPLOYMENT


9.1 
Termination Without Notice



This Agreement and the Employee's employment with the Company may be terminated,
without the Company being obligated to provide the Employee with advance notice
of termination or pay in lieu of such notice, whether under contract, statute,
common law or otherwise, in the following circumstances:


(a) 
Voluntary Resignation



If the Employee voluntarily resigns, the Employee will give a minimum of thirty
(30) days' advance written notice to the Company. The Employee will not be
entitled to receive any further compensation or benefits whatsoever other than
those which have accrued up to the Employee's last day of active service with
the Company. The Company may, at its discretion, waive in whole or in part such
notice with payment in lieu to the Employee;


(b)  
Cause



 In the event the Employee's employment is terminated for Cause, the Employee
shall not be entitled to receive any further compensation or benefits whatsoever
other than those which have accrued up to the date of termination of employment.
For purposes of this Agreement "Cause" means any grounds at common law for which
an employer is entitled to dismiss an employee.


9.2 
Termination by the Company without Cause



The Company may terminate the Employee's employment without Cause at any time by
providing ninety (90) days' advance written notice to the Employee or by making
payment in lieu to the Employee.
 
 
3

--------------------------------------------------------------------------------

 
 
9.3 
Survival



The provisions of sections 10.1 and 10.2 of this Agreement shall survive the
termination of this Agreement or the employment of the Employee with the Company
and such provisions shall continue in full force and effect.


ARTICLE 10
NON-COMPETITION AND CONFIDENTIALITY


10.1 
Non-Competition



The Employee recognizes and understands that in performing the duties and
responsibilities of his employment as outlined in this Agreement, he will be a
key employee of the Company and will occupy a position of high fiduciary trust
and confidence, pursuant to which he/she has developed and will develop and
acquire wide experience and knowledge with respect to all aspects of the
services and businesses carried on by the Company and its Member Companies and
the manner in which such businesses are conducted. It is the expressed intent
and agreement of the Employee and of the Company that such knowledge and
experience shall be used solely and exclusively in the furtherance of the
business interests of the Company and its Member Companies and not in any manner
detrimental to them. The Employee therefore agrees that so long as he/she is
employed by the Company pursuant to this Agreement he shall not engage in any
practice or business in competition with the business of the Company or any of
its Member Companies.


10.2 
Confidentiality



The Employee further recognizes and understands that in the performance of
his/her employment duties and responsibilities as outlined in this Agreement, he
will be a key employee of the Company and will become knowledgeable, aware and
possessed of all confidential and proprietary information, know-how, data,
strategic studies, techniques, knowledge and other confidential information of
every kind or character relating to or connected with the business or corporate
affairs and operations of the Company and its Member Companies and includes,
without limitation, geophysical studies and data, market data, engineering
information, shareholder data, client lists, compensation rates and methods and
personnel information (collectively "Confidential Information") concerning the
business of the Company and its Member Companies. The Employee therefore agrees
that, except with the consent of Management, he/she will not disclose such
Confidential Information to any unauthorized persons so long as he/she is
employed by the Company pursuant to this Agreement and for a period of 36 months
thereafter; provided that the foregoing shall not apply to any Confidential
Information which is or becomes known to the public or to the competitors of the
Company or its Member Companies other than by a breach of this Agreement.


10.3 
Following Termination of Agreement



Subject to this provision and without otherwise restricting the fiduciary
obligations imposed upon, or otherwise applicable to the Employee as a result of
the Employee having been a key employee of the Company, the Employee shall not
be prohibited from obtaining employment with or otherwise forming or
participating in a business competitive to the business of the Company after
termination of this Agreement and the Employee's employment with the Company.


 
4

--------------------------------------------------------------------------------

 
 
ARTICLE 11
CHANGES TO AGREEMENT


Any modifications or amendments to this Agreement must be in writing and signed
by all Parties or else they shall have no force and effect.


ARTICLE 12
ENUREMENT


This Agreement shall enure to the benefit of and be binding upon the Parties and
their respective successors and assigns, including without limitation, the
Employee's heirs, executors, administrators and personal representatives.


ARTICLE 13
GOVERNING LAW


This Agreement shall be construed in accordance with the laws of the Province of
Alberta and the laws of Canada applicable therein.


ARTICLE 14
NOTICES


14.1 
Notice to Employee



Any notice required or permitted to be given to the Employee shall be deemed to
have been received if delivered personally to the Employee or sent by courier to
the Employee's home address last known to the Company.


14.2 
Notice to Company



Any notice required or permitted to be given to the Company shall be deemed to
have been received if delivered personally to, sent by courier, or sent by
facsimile to:


Gran Tierra Energy Inc.
300, 611-lOth Avenue S.W.
Calgary, Alberta, Canada, T2ROB2
Fax: (403) 537-7440


 
5

--------------------------------------------------------------------------------

 
 
ARTICLE 15
CURRENCY


All dollar amounts set forth or referred to in this Agreement refer to Canadian
currency.
 
ARTICLE 16
WITHHOLDING


All payments made by the Company to the Employee or for the benefit of the
Employee shall be less applicable withholdings and deductions.


ARTICLE 17
INDEPENDENT LEGAL ADVICE


The Employee acknowledges that the Employee has been advised to obtain
independent legal advice with respect to entering into this Agreement, that he
has obtained such independent legal advice or has expressly deemed not to seek
such advice, and that the Employee is entering into this Agreement with full
knowledge of the contents hereof, of the Employee's own free will and with full
capacity and authority to do so.
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS OF WHICH the Parties have duly executed this Agreement this 10th day
of
September, 2007.
 

   
GRAN TIERRA ENERGY INC.
           
 
 
By: 
/s/ Dana Coffield         Name:  Dana Coffield         Title:  President and CEO
            SIGNED, SEALED & DELIVERED         In the presence of:              
    /s/ Martin Eden   /s/ James Rozon    Witness    James Rozon  

 
 
7

--------------------------------------------------------------------------------

 
 
SCHEDULE A


Duties & Responsibilities, Corporate Controller


Position Description:
●
Responsible for financial reporting both internal and external, budgeting &
forecasting, taxation, disclosure controls & procedures and internal controls
over financial reporting on a consolidated basis. The Corporate Controller will
also supervise the corporate Accounting department.



Specific Responsibilities:
●
Promote the Company's high ethical standards

●
Ensure that the Company's disclosure controls & procedures and internal controls
over financial reporting are properly designed and remain effective in operation

●
Provide necessary support to the CEO and the CFO in their certification
requirements under the Sarbanes-Oxley Act

●
Ensure that Finance Policies and Procedures are properly documented and
effectively implemented across the Company's operations

●
Carry out the appropriate accounting and disclosure research in compliance with
US GAAP and securities rules and regulations

●
Prepare consolidated financial statements and notes thereto in accordance with
US GAAP and prepare US/Canadian GAAP reconciliations for Canadian financial
reporting purposes

●
Prepare monthly management reports with the appropriate financial analysis

●
Work with the Company's legal counsel to prepare the quarterly report on Form
10-Q and the annual report on Form 10-K and annual shareholder reports and the
other documents required for filings with the securities commissions

●
Working with the CFO, ensure that the Board and the Executive Team are provided
with timely, relevant and accurate financial and non-financial data to properly
understand the results of operations and the financial condition of the Company

●
Work with the Manager of Business Development to prepare the Company's annual
consolidated budget and the budget for Corporate Groups

●
Manage the Company's forecasting processes in conjunction with the Manager of
Business Development

●
Ensure that the day to day finance operations of the Corporate Office and the
Corporation as a whole run effectively and efficiently

●
Provide leadership to the Finance Departments of the Company's Business Units to
ensure timely, relevant and accurate flow of financial information to the
Corporate Office.

●
Liaise with the Company's Tax Advisors to ensure compliance with jurisdictional
tax requirements, appropriate tax planning and proper tax calculation and
disclosure

●
Liaise with the Company's Information Technology personnel to ensure that the
financial systems remain reliable and efficient and deliver the required
financial reports and documents with appropriate built in application controls

●
Ensure that the Company has proper authority guidelines across the Company
reflecting the authority delegated from the Board to the CEO and from the CEO to
his direct reports.

●
Provide necessary financial due diligence support to the Company regarding
mergers and acquisitions

 
 
8

--------------------------------------------------------------------------------

 
 
●
Liaise with the Company's independent auditors to ensure timely and efficient
quarterly reviews and annual audits

●
Ensure the company's month end and quarterly closing schedules are met

●
Monitor the company's credit facilities for covenant compliance

●
Monitor the company's working capital requirements and capital expenditures.
Prepare monthly cash flow forecasts

●
Once yearly, host a conference to educate and inform all top BU accounting staff
on matters such as GAPP, SOX, disclosure controls, financial systems and
accounting policy

●
Have oversight of the company's credit granting processes

 
 
9

--------------------------------------------------------------------------------